Title: Thomas Jefferson: Memo on Wm J Coffee’s agreement with U.Va., 10 Apr. 1823, 10 April 1823
From: Jefferson, Thomas
To: 


                        
                        
                            
                            
                        
                    In the agreemt signed by mr Brockenbrough and inclosed to me by mr Coffee, and again returned to him, under Pavilion No 1. the words ‘lead to be paid for extra’ and under Pavilion No 2. the words ‘the whips of lead to be pd for extra’ are expressly inserted in the body of the description[various notes by TJ]:3/6. N.Y. = .43¾Coffee413.34Br.382.39packg 13.64396.03lead60.4860.48487.4674.12456.51487.46456.5130.953/6 No 1. 3. 7.½ No 2. 4. 83/6 for 30.8
                        
                    